FILED
                             NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL E. DIAZ,                                  No. 14-16520

                Plaintiff - Appellant,           D.C. No. 1:13-cv-00453-SKO

 v.
                                                 MEMORANDUM*
RALPH M. DIAZ, Warden; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding**

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Miguel E. Diaz, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various federal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
               Diaz consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under § 1915(e)(2)(B)(ii)), and we affirm.

         The district court properly dismissed Diaz’s action because Diaz failed to

allege facts sufficient to state a plausible claim for relief. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); see also Farmer v. Brennan,

511 U.S. 825, 847 (1994) (setting forth requirements for a deliberate indifference

claim); Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010)

(“The [Americans with Disabilities Act] prohibits discrimination because of

disability, not inadequate treatment for disability.”); Rhodes v. Robinson, 408 F.3d
559, 567-68 (9th Cir. 2005) (elements of a retaliation claim in the prison context).

         Because the district court dismissed Diaz’s action for failure to state a claim,

we reject Diaz’s contention that the district court abused its discretion by

dismissing his action for failure to prosecute or failure to comply with a court

order.

         AFFIRMED.


                                             2                                      14-16520